Exhibit 10.1
EMPLOYMENT AGREEMENT
          This employment agreement (the “Agreement”) is entered into by and
between Douglas C. Robinson (“you” or “your”) and LifeVantage Corporation, a
Colorado corporation, (the “Company”). This Agreement has an effective date of
March 15, 2011 (the “Effective Date”) and this Agreement shall terminate no
later than June 30, 2014 (the date of termination of this Agreement is the
“Expiration Date”).
          In consideration of the mutual covenants and promises made in this
Agreement, you and the Company agree as follows:
      1. Position and Responsibilities. As of the Effective Date, you will
commence serving as a full-time employee of the Company as the Company’s
President and Chief Executive Officer (“PCEO”). As PCEO, you shall report
directly to the Company’s Board of Directors (the “Board”). You shall have the
duties, responsibilities and authority that are customarily associated with such
position and such other senior management duties as may reasonably be assigned
by the Board. You will devote your full time, efforts, abilities, and energies
to promote the general welfare and interests of the Company and any related
enterprises of the Company. You will loyally, conscientiously, and
professionally do and perform all duties and responsibilities of his position,
as well as any other duties and responsibilities as will be reasonably assigned
by the Company. At the request of the Company, you will also serve as an officer
and/or member of the board of directors of any Company affiliate, without
additional compensation. Your primary workplace will be located at the Company’s
Utah office, located at 10813 S. River Front Parkway, Suite 500, South Jordan,
Utah 84095, although you will have a home office where you will be able to work
remotely subject to requisite business travel. Nothing herein shall preclude you
from (i) serving, with the prior written consent of the Board in its sole and
absolute discretion, as a member of the board of directors or advisory boards
(or their equivalents in the case of a non-corporate entity) of non-competing
businesses and charitable organizations, (ii) engaging in charitable activities
and community affairs, and (iii) managing your personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii) and
(iii) shall be limited by you so as not to materially interfere, individually or
in the aggregate, with the performance of your duties and responsibilities
hereunder.
      2. At-Will Employment. Your employment with the Company is at-will and
either you or the Company may terminate your employment at any time and for any
reason (or no reason), with or without Cause (as defined below), in each case
subject to the terms and provisions of this Agreement. The terms of Sections 8
through 18 shall survive any termination or expiration of this Agreement or of
your employment.
      3. Salary, Bonus and Equity Incentives. For avoidance of doubt, the Board
may delegate some or all of its authority and responsibilities under this
Section 3 to a committee of members of the Board.
          (a) Base Salary. During your employment as PCEO and while this
Agreement is in effect, you will be paid an annual base salary of $325,000 (the
“Base Salary”) for your services as PCEO, payable in the time and manner that
the Company customarily pays its employees. Your Base Salary will be
automatically increased to $350,000 if, for each calendar month in a consecutive
three month period, the Company’s monthly earnings before interest, taxes,
depreciation and amortization (“EBITDA”) exceeds the product of ten percent
multiplied by the Company’s total revenues for each such month (the “EBITDA
Performance Goal”). The Board in its reasonable judgment shall determine (based
on Company monthly financial statements) if and when the EBITDA Performance Goal
has been achieved. If the EBITDA Performance Goal is achieved while you are
PCEO, then the automatic Base Salary increase shall be effective on the next
payroll period following the Board’s determination that the three month period
EBITDA Performance Goal was achieved.

-1-



--------------------------------------------------------------------------------



 



          (b) Bonuses. During your employment as PCEO and while this Agreement
is in effect, you will be eligible to participate in any bonus programs as set
forth by the Board. Commencing with the Company’s Fiscal Year 2012 which ends on
June 30, 2012, during each Company fiscal year you will be eligible to earn an
annual cash bonus based on performance objectives established by the Board with
input from you. For fiscal year 2012, the bonus performance objectives shall be
established by the Board within 90 days following the Effective Date. Your
annual maximum cash bonus amount will be equal to 50% of the Base Salary that
was paid to you during the applicable fiscal year. The actual amount of the
annual bonus paid to you, if any, shall be determined by the Board in its sole
discretion and may be less than the maximum amount. Any such bonus shall be paid
to you during the first three months of the fiscal year that follows the
applicable performance fiscal year. The bonus will be deemed to have been earned
on the date of payment of such bonus and you must remain an employee of the
Company through the date of payment in order to receive the bonus. In addition
to the foregoing, you will be eligible to receive the following transition bonus
payments conditioned on you continuously remaining employed by the Company
through the applicable payment date.

          Bonus Amount     Payment Date   $ 101,250    
Effective Date
$ 67,500    
July 31, 2011
$ 33,750    
September 30, 2011
$ 33,750    
March 30, 2012
$ 33,750    
October 1, 2012
  $ 270,000    
 

          (c) Stock Options and Compensatory Equity. While you are an employee
of the Company, you will be eligible to receive grants of stock options (or
other grants of Company equity) to purchase shares of the Company’s common
stock. Such equity grants, if any, will be made in the sole discretion of the
Board and will be subject to the terms and conditions specified by the Board,
the Company’s stock plan, the award agreement that you must execute as a
condition of any grant and the Company’s insider trading policy. If required by
applicable law with respect to transactions involving Company equity securities,
you agree that you shall use your best efforts to comply with any duty that you
may have to (i) timely report any such transactions and (ii) to refrain from
engaging in certain transactions from time to time. The Company has no duty to
register under (or otherwise obtain an exemption from) the Securities Act of
1933 (or applicable state securities laws) with respect to any Company equity
securities that may be issued to you. Any equity compensation awards that were
granted to you before the Effective Date shall continue to be governed by their
applicable terms and conditions.
Upon the Effective Date, subject to approval of the Board and subject to your
being a Company employee on the Effective Date, you shall be granted a stock
option under the Company’s 2010 Stock Incentive Plan (“2010 SIP”) to purchase up
to 1,610,000 common shares of the Company (the “Option”). To the maximum extent
permitted by applicable law, the Option shall constitute an “incentive stock
option”, as provided under Internal Revenue Code (the “Code”) Section 422, and
the balance of the Option shall be a nonstatutory stock option. Before the grant
of the Option, the number of shares subject to the Option (and exercise prices
referenced below) shall be proportionately adjusted to the extent necessary
under 2010 SIP section 11(a). As a condition of the grant of the Option, you
must timely execute an Option agreement(s) prescribed by the Company which will
provide the terms and conditions of the Option. However, the Option and the
Option agreement will provide for the following terms:

-2-



--------------------------------------------------------------------------------



 



                  Shares subject to Option   Per Share Exercise Price   Vesting
Date*       110,000    
Fair Market Value on Grant Date
  Grant Date
  500,000    
Fair Market Value on Grant Date
  June 30, 2012
  500,000    
$1.20**
  June 30, 2013
  500,000    
$1.75**
  June 30, 2014
    1,610,000    
 
       

 

*   You must continuously remain in Service (as defined in the 2010 SIP) through
the vesting date in order for the applicable portion of the Option to become
vested.   **   If the Fair Market Value on the Option grant date is greater then
the per share exercise price shown in the above table, then the actual per share
exercise price for the related number of shares shall instead be equal to such
higher Fair Market Value. For purposes of this Agreement, “Fair Market Value”
shall have the meaning provided to it in the 2010 SIP.

     4. Expense Reimbursement. During your employment as PCEO and while this
Agreement is in effect, you will be reimbursed for all reasonable business
expenses (including, but without limitation, travel expenses) upon the properly
completed submission of requisite forms and receipts to the Company in
accordance with the Company’s expense reimbursement policy.
     5. Limitation on Golden Parachute Payments Notwithstanding any other
provision of this Agreement or any such other agreement or plan, if any portion
of the Total Payments (as defined below) would constitute an Excess Parachute
Payment (as defined below) and therefore would be nondeductible to the Company
by reason of the operation of Code Section 280G relating to golden parachute
payments and/or would be subject to the golden parachute excise tax (“Excise
Tax”) by reason of Section 4999 of the Code, then the full amount of the Total
Payments shall not be provided to you and you shall instead receive the Reduced
Total Payments (as defined below).
If the Total Payments must be reduced to the Reduced Total Payments, the
reduction shall occur in the following order: (1) reduction of cash payments for
which the full amount is treated as a Parachute Payment; (2) cancellation of
accelerated vesting (or, if necessary, payment) of cash awards for which the
full amount is not treated as a parachute payment; (3) cancellation of any
accelerated vesting of equity awards; and (4) reduction of any continued
employee benefits. In selecting the equity awards (if any) for which vesting
will be reduced under clause (3) of the preceding sentence, awards shall be
selected in a manner that maximizes the after-tax aggregate amount of Reduced
Total Payments provided to you, provided that if (and only if) necessary in
order to avoid the imposition of an additional tax under Section 409A of the
Code, awards instead shall be selected in the reverse order of the date of
grant.
For the avoidance of doubt, for purposes of measuring an equity compensation
award’s value to you when performing the determinations under the preceding
paragraph, such award’s value shall equal the then aggregate fair market value
of the vested shares underlying the award less any aggregate exercise price less
applicable taxes. Also, if two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis. In no event shall (i) you
have any discretion with respect to the ordering of payment reductions or
(ii) the Company be required to gross up any payment or benefit to you to avoid
the effects of the Excise Tax or to pay any regular or excise taxes arising from
the application of the Excise Tax.
All mathematical determinations and all determinations of whether any of the
Total Payments are Parachute Payments that are required to be made under this
Section shall be made by a nationally recognized independent audit firm selected
by the Company (the “Accountants”), who shall provide their

-3-



--------------------------------------------------------------------------------



 



determination, together with detailed supporting calculations regarding the
amount of any relevant matters, both to the Company and to you. Such
determination shall be made by the Accountants using reasonable good faith
interpretations of the Code. The Company shall pay the fees and costs of the
Accountants which are incurred in connection with this Section.
“Excess Parachute Payment” has the same meaning provided to such term by
Treasury Regulations section 1.280G-1 Q/A-3.
“Parachute Payment” has the same meaning provided to such term by Treasury
Regulations section 1.280G-1 Q/A-2.
“Reduced Total Payments” means the lesser portion of the Total Payments that may
be provided to you instead of the Total Payments. The Reduced Total Payments
shall be the maximum amount from the Total Payments that can be provided to you
without incurring Excess Parachute Payments.
“Total Payments” means collectively the benefits or payments provided by the
Company (or by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets within the
meaning of section 280G of the Code and the regulations thereunder) to or for
the benefit of you under this Agreement or any other agreement or plan.
     6. Employee Benefit Programs. During your employment with the Company, and
except as may be provided under an employee stock purchase plan, you will be
entitled to participate, on the same terms as generally provided to senior
executives, in all Company employee benefit plans and programs at the time or
thereafter made available to Company senior executive officers including,
without limitation, any savings or profit sharing plans, deferred compensation
plans, stock option incentive plans, group life insurance, accidental death and
dismemberment insurance, hospitalization, surgical, major medical and dental
coverage, vacation, sick leave (including salary continuation arrangements),
long-term disability, holidays and other employee benefit programs sponsored by
the Company. The Company may amend, modify or terminate these benefits at any
time and for any reason.
     7. Consequences of Termination of Employment. Unless the Company requests
otherwise in writing, upon termination of your employment for any reason, you
understand and agree that you shall be deemed to have also immediately resigned
from all positions as an officer (and/or director, if applicable) with the
Company (and its affiliates) as of your last day of employment (the “Termination
Date”). Upon termination of your employment for any reason, you shall receive
payment or benefits from the Company covering the following: (i) all unpaid
salary and unpaid vacation accrued through the Termination Date, (ii) any
payments/benefits to which you are entitled under the express terms of any
applicable Company employee benefit plan, (iii) any unreimbursed valid business
expenses for which you have submitted properly documented reimbursement requests
and (iv) your then outstanding equity compensation awards as governed by their
applicable terms (collectively, (i) through (iv) are the “Accrued Pay”). You may
also be eligible for other post-employment payments and benefits as provided in
this Agreement.
          (a) For Cause. For purposes of this Agreement, your employment may be
terminated by the Company for “Cause” as a result of the occurrence of one or
more of the following:
               (i) your conviction of, or a plea of guilty or nolo contendere
to, a felony or other crime (except for misdemeanors which are not materially
injurious to the business or reputation of the Company or a Company affiliate);

-4-



--------------------------------------------------------------------------------



 



               (ii) your willful refusal to perform in any material respect your
duties and responsibilities for the Company or a Company affiliate or your
failure to comply in any material respect with the terms of this Agreement and
the Confidentiality Agreement and the polices and procedures of the Company or a
Company affiliate at which you serve as an officer and/or director if such
refusal or failure causes or reasonably expects to cause injury to the Company
or a Company affiliate;
               (iii) fraud or other illegal conduct in your performance of
duties for the Company or a Company affiliate;
               (iv) your material breach of any material term of this Agreement;
or
               (v) any conduct by you which is materially injurious to the
Company or a Company affiliate or materially injurious to the business
reputation of the Company or a Company affiliate.
          Prior to your termination for Cause, you will be provided with written
notice from the Company describing the conduct forming the basis for the alleged
Cause and to the extent curable as determined by the Board in its sole
discretion, an opportunity of 15 days to cure such conduct before the Company
may terminate you for Cause. If the Board determines that the Cause event is
curable, you may during this 15 day period present your case to the full Board
before any termination for Cause is finalized by the Company. Any termination
for “Cause” will not limit any other right or remedy the Company may have under
this Agreement or otherwise.
          In the event your employment is terminated by the Company for Cause
you will be entitled only to your Accrued Pay and you will be entitled to no
other compensation from the Company.
          (b) Without Cause or for Good Reason. The Company may terminate your
employment without Cause at any time and for any reason with notice or you may
resign your employment for Good Reason (as defined below in Section 7(b)(ii))
upon thirty days advance written notice (each a “Qualifying Termination”). If
your employment is terminated due to a Qualifying Termination, then you will be
eligible to receive the following subject to your timely compliance with Section
7(e) and further provided that no payments for such Qualifying Termination shall
be made until on or after the date of a “separation from service” within the
meaning of Code Section 409A.
               (i) The Company shall provide you with cash payments equal in the
aggregate to your then Base Salary. The cash payments provided by this subpart
(i) shall be paid to you in substantially equal monthly installments payable
over the 12 month period following your Termination Date, provided, however, the
first payment (in an amount equal to two months of Base Salary) shall be made on
the 60th day following the Termination Date.
               (ii) For purposes of this Agreement, you may resign your
employment from the Company for “Good Reason” within ninety (90) days after the
date that any one of the following events described in the below subparts
(1) through (3) (any one of which will constitute “Good Reason”) has first
occurred without your written consent. Your resignation for Good Reason will
only be effective if the Company has not cured or remedied the Good Reason event
within 30 days after its receipt of your written notice (such notice shall
describe in detail the basis and underlying facts supporting your belief that a
Good Reason event has occurred). Such notice of your intention to resign for
Good Reason must be provided to the Company within 45 days of the initial
existence of a Good Reason event. Failure to timely provide such written notice
to the Company or failure to timely resign your employment for Good Reason means
that you will be deemed to have consented to and waived the Good Reason event.
If the Company does timely cure or remedy the Good Reason event, then you may
either resign your

-5-



--------------------------------------------------------------------------------



 



employment without Good Reason or you may continue to remain employed subject to
the terms of this Agreement. For avoidance of doubt, the initial existence of
any Good Reason event must occur after the Effective Date and before the
Expiration Date.

  (1)   You have incurred a material diminution in your responsibilities, duties
or authority;     (2)   You have incurred a material diminution in your Base
Salary; or     (3)   The Company has materially breached a material term of this
Agreement.

For avoidance of doubt, this Section 7(b) does not apply to a termination of
employment due to death or Disability which are addressed in Section 7(d) below.
          (c) Voluntary Termination. In the event you voluntarily terminate your
employment with the Company without Good Reason, you will be entitled to receive
only your Accrued Pay. You will be entitled to no other compensation from the
Company. You agree to provide the Company with at least 30 days advance written
notice of your intention to resign without Good Reason. For avoidance of doubt,
this Section 7(c) does not apply to a termination of employment due to death or
Disability which are addressed in Section 7(d) below.
          (d) Death or Disability. In the event your employment with the Company
is terminated due to your Disability or death, then you or your estate will be
entitled to receive your Accrued Pay. For purposes of this Agreement,
“Disability” is defined to occur when you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.
          (e) Separation Agreement and Release of Claims. As a condition to
receiving (and continuing to receive) the payments provided in Section 7(b), you
must: (i) within not later than forty-five (45) days after your Termination
Date, execute (and not revoke) and deliver to the Company a Separation Agreement
in a form prescribed by the Company and such Separation Agreement shall include
without limitation a release of all claims against the Company and its
affiliates along with a covenant not to sue and (ii) remain in full compliance
with such Separation Agreement.
     8. Proprietary Information and Inventions Agreement; Confidentiality. You
will be required, as a condition of your employment with the Company, to timely
execute the Company’s form of proprietary information and inventions agreement
as may be amended from time to time by the Company (“Confidentiality
Agreement”).
     9. Assignability; Binding Nature. Commencing on the Effective Date, this
Agreement will be binding upon you and the Company and your respective
successors, heirs, and assigns. This Agreement may not be assigned by you except
that your rights to compensation and benefits hereunder, subject to the
limitations of this Agreement, may be transferred by will or operation of law.
No rights or obligations of the Company under this Agreement may be assigned or
transferred except in the event of a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the Company’s obligations under this Agreement contractually
or as a matter of law. The Company will require any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same

-6-



--------------------------------------------------------------------------------



 



extent that the Company would be required to perform if no such purchase,
succession or assignment had taken place. Your rights and obligations under this
Agreement shall not be transferable by you by assignment or otherwise provided,
however, that if you die, all amounts then payable to you hereunder shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there be no such designee, to your estate.
     10. Governing Law; Arbitration. This Agreement will be deemed a contract
made under, and for all purposes shall be construed in accordance with, the laws
of Utah. Any controversy or claim relating to this Agreement or any breach
thereof, and any claims you may have arising from or relating to your employment
with the Company, will be settled solely and finally by arbitration in Salt Lake
City, Utah before a single arbitrator in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) then in effect in the State of Utah, and judgment upon such award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof, provided that this Section 10 shall not be construed to eliminate or
reduce any right the Company or you may otherwise have to obtain a temporary
restraining order or a preliminary or permanent injunction to enforce any of the
covenants contained in this Agreement before the matter can be heard in
arbitration.
     11. Taxes. The Company shall have the right to withhold and deduct from any
payment hereunder any federal, state or local taxes of any kind required by law
to be withheld with respect to any such payment. The Company (including without
limitation members of the Board) shall not be liable to you or other persons as
to any unexpected or adverse tax consequence realized by you and you shall be
solely responsible for the timely payment of all taxes arising from this
Agreement that are imposed on you. This Agreement is intended to comply with the
applicable requirements of Code Section 409A and shall be limited, construed and
interpreted in a manner so as to comply therewith. Each payment made pursuant to
any provision of this Agreement shall be considered a separate payment and not
one of a series of payments for purposes of Code Section 409A. While it is
intended that all payments and benefits provided under this Agreement to you
will be exempt from or comply with Code Section 409A, the Company makes no
representation or covenant to ensure that the payments under this Agreement are
exempt from or compliant with Code Section 409A. The Company will have no
liability to you or any other party if a payment or benefit under this Agreement
is challenged by any taxing authority or is ultimately determined not to be
exempt or compliant. In addition, if upon your Termination Date, you are then a
“specified employee” (as defined in Code Section 409A), then solely to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, the Company shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six (6) months following your Termination Date until the earlier of
(i) the first business day of the seventh month following your Termination Date
or (ii) ten (10) days after the Company receives written confirmation of your
death. Any such delayed payments shall be made without interest. Additionally,
the reimbursement of expenses or in-kind benefits provided pursuant to this
Agreement shall be subject to the following conditions: (1) the expenses
eligible for reimbursement or in-kind benefits in one taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year; (2) the reimbursement of eligible expenses or in-kind benefits
shall be made promptly, subject to the Company’s applicable policies, but in no
event later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.
     12. Entire Agreement. Except as otherwise specifically provided in this
Agreement, this Agreement (and the agreements referenced herein) contains all
the legally binding understandings and agreements between you and the Company
pertaining to the subject matter of this Agreement and supersedes all such
agreements, whether oral or in writing, previously discussed or entered into
between the parties including without limitation any term sheets regarding your
potential employment with the

-7-



--------------------------------------------------------------------------------



 



Company. As a material condition of this Agreement, you represent that by
entering into this Agreement or by becoming a Company employee you are not
violating the terms of any other contract or agreement or other legal
obligations that would prohibit you from performing your duties for the Company.
You further agree and represent that in providing your services to the Company
you will not utilize or disclose any other entity’s trade secrets or
confidential information or proprietary information. You represent that you are
not resigning employment or relocating any residence in reliance on any promise
or representation by the Company regarding the kind, character, or existence of
such work, or the length of time such work will last, or the compensation
therefor.
     13. Covenants (a)  As a condition of this Agreement and to your receipt of
any post-employment benefits, you agree that you will fully and timely comply
with all of the covenants set forth in this subsection 13(a) (which shall
survive your termination of employment and termination or expiration of this
Agreement):
               (i) You will fully comply with all obligations under the
Confidentiality Agreement and further agree that the provisions of the
Confidentiality Agreement shall survive any termination or expiration of this
Agreement or termination of your employment or any subsequent service
relationship with the Company;
               (ii) Within five (5) days of the Termination Date, you shall
return to the Company all Company confidential information including, but not
limited to, intellectual property, etc. and you shall not retain any copies,
facsimiles or summaries of any Company proprietary information;
               (iii) You will not at any time during the period of your
employment with the Company and during any period in which you are receiving
severance payments under section 7 of this Agreement, make (or direct anyone to
make) any disparaging statements (oral or written) about the Company, or any of
its affiliated entities, officers, directors, employees, stockholders,
representatives or agents, or any of the Company’s products or services or
work-in-progress, that are harmful to their businesses, business reputations or
personal reputations.;
               (iv) You agree that during the period of your employment with the
Company and for one year after the Termination Date, you will not induce,
solicit, recruit or encourage any employee of the Company to leave the employ of
the Company which means that you will not (x) disclose to any person, entity or
employer the backgrounds or qualifications of any Company employees or otherwise
identify them as potential candidates for employment or (y) personally or
through any other person recruit or otherwise solicit Company employees to work
for you or any other person, entity, or employer;
               (v) You agree that during the period of your employment with the
Company and thereafter, you will not utilize any trade secrets of the Company in
order to solicit, either on behalf of yourself or any other person or entity,
the business of any client or customer of the Company, whether past, present or
prospective. The Company considers the following, without limitation, to be its
trade secrets: Financial information, administrative and business records,
analysis, studies, governmental licenses, employee records (including but not
limited to counts and goals), prices, discounts, financials, electronic and
written files of Company policies, procedures, training, and forms, written or
electronic work product that was authored, developed, edited, reviewed or
received from or on behalf of the Company during period of employment, Company
developed technology, software, or computer programs, process manuals, products,
business and marketing plans and or projections, Company sales and marketing
data, Company technical information, Company strategic plans, Company
financials, vendor affiliations, proprietary information, technical data, trade
secrets, know-how, copyrights, patents, trademarks, intellectual property, and
all documentation related to or including any of the foregoing; and

-8-



--------------------------------------------------------------------------------



 



               (vi) You agree that, upon the Company’s request and without any
payment therefore, you shall reasonably cooperate with the Company (and be
available as necessary) after the Termination Date in connection with any
matters involving events that occurred during your period of employment with the
Company.
          (b) You also agree that you will fully and timely comply with all of
the covenants set forth in this subsection 13(b) (which shall survive your
termination of employment and termination or expiration of this Agreement):
               (i) You will fully pay off any outstanding amounts owed to the
Company no later than their applicable due date or within thirty days of your
Termination Date (if no other due date has been previously established);
               (ii) Within five (5) days of the Termination Date, you shall
return to the Company all Company property including, but not limited to,
computers, cell phones, pagers, keys, business cards, etc.;
               (iii) Within thirty days of the Termination Date, you will submit
any outstanding expense reports to the Company on or prior to the Termination
Date; and
               (iv) As of the Termination Date, you will no longer represent
that you are an officer, director or employee of the Company and you will
immediately discontinue using your Company mailing address, telephone, facsimile
machines, voice mail and e-mail;
          (c) You acknowledge that (i) upon a violation of any of the covenants
contained in Section 13 of this Agreement or (ii) if the Company is terminating
your employment for Cause as provided in Section 7(a), the Company would as a
result sustain irreparable harm, and, therefore, you agree that in addition to
any other remedies which the Company may have, the Company shall be entitled to
seek equitable relief including specific performance and injunctions restraining
you from committing or continuing any such violation; and
          (d) You agree that you will strictly adhere to and obey all Company
rules, policies, procedures, regulations and guidelines, including but not
limited to those contained in the Company’s employee handbook, as well any
others that the Company may establish including without limitation any policy
the Company adopts on the recoupment of compensation (“Clawback Policy”). As a
result, you understand and agree that you may be required to repay to the
Company certain previously paid (and/or future) compensation in accordance with
any such Clawback Policy and/or in accordance with applicable law. In
particular, under a Clawback Policy, the Company may among other things
(i) cause the cancellation of any 2010 SIP award, including the Option,
(ii) require reimbursement by you of any 2010 SIP award (including the Option)
or of any previously paid bonus and (iii) effect any other right of recoupment
of equity or other compensation in accordance with the Clawback Policy and/or
applicable law. You will also strictly adhere to all applicable state and/or
federal laws and/or regulations relating to your employment with the Company.
     14. Offset. Any severance or other payments or benefits made to you under
this Agreement may be reduced, in the Company’s discretion, by any amounts you
owe to the Company provided that any such offsets do not violate Code
Section 409A.
     15. Notice. Any notice that the Company is required to or may desire to
give you shall be given by personal delivery, recognized overnight courier
service, email, telecopy or registered or certified mail, return receipt
requested, addressed to you at your address of record with the Company, or at
such

-9-



--------------------------------------------------------------------------------



 



other place as you may from time to time designate in writing. Any notice that
you are required or may desire to give to the Company hereunder shall be given
by personal delivery, recognized overnight courier service, email, telecopy or
by registered or certified mail, return receipt requested, addressed to the
Company’s General Counsel at its principal office, or at such other office as
the Company may from time to time designate in writing. The date of actual
delivery of any notice under this Section 15 shall be deemed to be the date of
delivery thereof.
     16. Waiver; Severability. No provision of this Agreement may be amended or
waived unless such amendment or waiver is agreed to by you and the Company in
writing and such amendment or waiver expressly references this section. No
waiver by you or the Company of the breach of any condition or provision of this
Agreement will be deemed a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time. Except as expressly
provided herein to the contrary, failure or delay on the part of either party
hereto to enforce any right, power, or privilege hereunder will not be deemed to
constitute a waiver thereof. In the event any portion of this Agreement is
determined to be invalid or unenforceable for any reason, the remaining portions
shall be unaffected thereby and will remain in full force and effect to the
fullest extent permitted by law.
     17. Voluntary Agreement. You acknowledge that you have been advised to
review this Agreement with your own legal counsel and other advisors of your
choosing and that prior to entering into this Agreement, you have had the
opportunity to review this Agreement with your attorney and other advisors and
have not asked (or relied upon) the Company or its counsel to represent you or
your counsel in this matter. You further represent that you have carefully read
and understand the scope and effect of the provisions of this Agreement and that
you are fully aware of the legal and binding effect of this Agreement. This
Agreement is executed voluntarily by you and without any duress or undue
influence on the part or behalf of the Company.
     18. Key-Man Insurance. The Company shall have the right to insure your life
for the sole benefit of the Company, in such amounts, and with such terms, as it
may determine. All premiums payable thereon shall be the obligation of the
Company. You shall have no interest in any such policy, but you agree to
cooperate with the Company in taking out such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on you by any such documents.
Please acknowledge your acceptance and understanding of this Agreement by
signing and returning it to the undersigned. A copy of this signed Agreement
will be sent to you for your records.

     
ACKNOWLEDGED AND AGREED:
   
 
   
This 11 day of March, 2011.
  This 11 day of March, 2011.
 
   
LIFEVANTAGE CORPORATION
  DOUGLAS C. ROBINSON
 
   
/s/ GARRY MAURO
  /s/ DOUGLAS C. ROBINSON
 
   
BY: Garry Mauro
   
TITLE: Chairman of the Board of Directors
   

-10-